Title: From George Washington to Colonel John Crane, 3 November 1778
From: Washington, George
To: Crane, John


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 3d Novr 1778
  
I have recd a request from Lieut. Dunnell of your Regt for liberty to resign. He has produced your Certificate that he is not indebted to the Regt or public. You may therefore indorse his discharge upon his Commission. Be pleased to inform me of the time of resignation that I may register and transmit it to the Board of War. I am &c.
